928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael LOGAN, Petitioner-Appellant,v.Henry GRAYSON, Respondent-Appellee.
No. 90-2111.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

E.D.Mich., No. 89-73500;  Friedman, J.
E.D.Mich.
AFFIRMED.
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Michael Logan, a pro se Michigan prisoner, appeals from the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In November 1981, a Michigan jury convicted Logan of armed robbery in violation of Mich.  Comp. Laws Sec. 750.59.  He was sentenced to thirty to eighty-five years imprisonment.


3
Subsequently, in 1987, Logan filed a delayed application for leave to appeal in the Michigan Court of Appeals, which denied the application for lack of merit.  Fourteen months later, Logan sought delayed leave to appeal in the Michigan Supreme Court.  The Michigan Supreme Court refused to accept the pleading due to Logan's procedural default in seeking untimely review.


4
Logan then filed the instant habeas petition, his second, in the district court.  He asserted:  (1) that his trial counsel was ineffective;  (2) that his counsel was ineffective on direct appeal;  (3) that the trial court erred by misapplying the facts and the law;  and (4) that the trial court erred in not removing itself from the case.  After a review, the district court dismissed the petition, finding that Logan had not shown cause and prejudice to excuse his procedural default in failing to seek timely review in the state courts.  Logan has filed a timely appeal.


5
Upon review, we conclude that the district court properly dismissed Logan's habeas petition for the reasons stated by it in its memorandum opinion and order filed August 24, 1990.


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.